EXHIBIT 10.3

GANNETT CO., INC.

DEFERRED COMPENSATION PLAN

RULES FOR POST-2004 DEFERRALS



--------------------------------------------------------------------------------

GANNETT CO., INC.

DEFERRED COMPENSATION PLAN

RULES FOR POST-2004 DEFERRALS

Restated as of January 1, 2005

TABLE OF CONTENTS

 

          PAGE

1.0    BACKGROUND

   1

1.1.  

   Introduction    1

1.2.  

   Certain Definitions    1

2.0    EXPLANATION OF PLAN

   2

2.1.  

   Effective Date    2

2.2.  

   Eligibility    2

2.3.  

   Interest in the Plan; Deferred Compensation Account    2

2.4.  

   Amount of Deferral    2

2.5.  

   Time of Election of Deferral    2

2.6.  

   Accounts and Investments    4

2.7.  

   Participant’s Option to Reallocate Amounts    5

2.8.  

   Reinvestment of Income    5

2.9.  

   Payment of Deferred Compensation    5

2.10.

   Manner of Electing Deferral, Choosing Investments and Choosing Payment
Options    9

2.11.

   Company Contributions    9

2.12.

   Deferrals of Restricted Stock by Directors    10

3.0    ADMINISTRATION OF THE PLAN

   11

3.1.  

   Statement of Account    11

3.2.  

   Assignability    11

3.3.  

   Business Days    11

3.4.  

   Administration    11

3.5.  

   Amendment    12

3.6.  

   Liability    13

3.7.  

   Change in Control    13

3.8.  

   Claims    18

3.9.  

   Successors    19

3.10.

   Governing Law    20

4.0    EMPLOYEES OF PARTICIPATING AFFILIATES

   20

4.1.  

   Eligibility of Employees of Affiliated Companies    20

4.2.  

   Compensation from Participating Affiliates    20

4.3.  

   Rights Subject to Creditors    20

4.4.  

   Certain Distributions    21

4.5.  

   Assignability    21

 

TOC



--------------------------------------------------------------------------------

GANNETT CO., INC.

DEFERRED COMPENSATION PLAN

RULES FOR POST-2004 DEFERRALS

Restated as of January 1, 2005

1.0 BACKGROUND

 

1.1. Introduction

The Gannett Co., Inc. Deferred Compensation Plan was adopted to provide the
opportunity for directors of Gannett Co., Inc. (“Company”) who are not also
employees (“Directors”) and designated key employees of the Company to defer
certain compensation. The Gannett Co., Inc. Deferred Compensation Plan is
comprised of two documents, the Gannett Co., Inc. Deferred Compensation Plan (as
amended through July 25, 2006 and as may be subsequently amended) (“the Pre-2005
Plan”) and the Gannett Co., Inc. Deferred Compensation Plan Rules for Post-2004
Deferrals (the “Post-2004 Plan” or, for purposes of this document, the “Plan”).

The Plan was adopted to provide the opportunity for Directors to defer to future
years all or part of their fees and designated key employees to defer to future
years all or part of their salary and bonuses. The Committee may also allow
Directors and key employees to defer such other forms of taxable income derived
from the performance of services for the Company as may be designated by the
Committee and which may be deferred pursuant to such special terms and
conditions as the Committee may establish (including, without limitation awards
under the Gannett Co., Inc. 1978 Long-Term Incentive Plan , the Gannett Co.,
Inc. 2001 Omnibus Incentive Compensation Plan or any successor plans thereto)
(amounts that may be deferred under this Plan are collectively referred to as
“Compensation”).

 

1.2. Certain Definitions

The term “SIRs” used in this Plan includes restricted stock awards and
restricted stock units issued under the 1978 Long-Term Incentive Plan, the 2001
Omnibus Incentive Compensation Plan or any successor plans. The term “Committee”
used in this Plan means the Benefit Plans Committee. The term “Company” means
the Company as defined above in Section 1.1 and any successor to its business
and/or assets which assumes the Plan by operation of law or otherwise. The term
“Board” means the Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------

2.0 EXPLANATION OF PLAN

 

2.1. Effective Date

The Gannett Co., Inc. Deferred Compensation Plan was initially effective July 1,
1987. The Company intends that the Post-2004 Plan satisfies the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) to
avoid the imposition of the taxes imposed under Section 409A. Accordingly, the
requirements of Code Section 409A and the regulations and guidance issued
thereunder (collectively, “Section 409A”) are incorporated by reference to the
extent necessary to avoid any tax being imposed on a participant under
Section 409A. The terms of the Post-2004 Plan apply to amounts that are subject
to Section 409A, which generally means amounts that are deferred, earned or
vested on or after January 1, 2005 (and earnings on such amounts). The terms of
the Pre-2005 Plan apply to amounts that are not subject to Section 409A, which
generally means amounts that were deferred, earned and vested before January 1,
2005 (and earnings on such amounts). The Committee shall keep separate records
for amounts that are and are not subject to Section 409A.

 

2.2. Eligibility

The Plan is available to (a) Directors of the Company and (b) officers and
employees of the Company who reside in the United States and who are designated
as eligible by the Committee. No employee may be designated as eligible unless
the employee belongs to “a select group of management or highly compensated
employees” as defined in Title I of the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”).

 

2.3. Interest in the Plan; Deferred Compensation Account

For each eligible person who elects to defer Compensation (“Participant”), one
or more Deferred Compensation Accounts shall be established in accordance with
Section 2.6(a). A Participant’s interest in the Plan shall be the Participant’s
right to receive payments under the terms of the Plan. A Participant’s payments
from the Plan shall be based upon the value attributable to the Participant’s
Deferred Compensation Accounts.

 

2.4. Amount of Deferral

A Participant may elect to defer receipt of all or a part of his or her
Compensation provided that the minimum deferral for any type of Compensation
that is expected to be deferred must be $5,000 for the year of deferral or, in
the case of deferred SIRs, such minimum number of shares as the Committee may
determine.

 

2.5. Time of Election of Deferral

 

  (a)

Deferral elections are subject to the requirements of Section 409A and must be
made at such time and pursuant to such terms and conditions as are established
by the Committee. This means that, other than for the special circumstances set
forth below (each of which is subject to the requirements of Section 409A), all
elections to defer Compensation must be made before the last day of the calendar

 

2



--------------------------------------------------------------------------------

 

year preceding the calendar year in which the services giving rise to the
compensation are performed.

 

  (i) In the case of Compensation that qualifies as performance-based
compensation within the meaning of Section 409A and is based on services
performed over a performance period of at least 12 months, the employee or
Director may be permitted to defer the performance-based Compensation no later
than 6 months before the end of the performance period; provided that the
employee or Director performs services continuously from the later of the
beginning of the performance period or the date the performance criteria are
established through the date an election is made under this provision, and that
in no event may an election to defer performance-based Compensation be made
after such Compensation has become readily ascertainable.

 

  (ii) In the year that an employee or Director first becomes eligible to make
elective deferrals under the Plan (or any elective deferral plan aggregated with
this Plan under Section 409A), the employee or Director may be permitted to make
a deferral election within 30 days of first becoming eligible. This initial
deferral may relate only to Compensation attributable to services to be
performed following the deferral election.

 

  (iii) If an employee or Director has a legally binding right to a payment in a
subsequent year that is subject to a condition requiring the employee or
Director to continue to provide services for a period of at least 12 months from
the date the employee or Director obtains the legally binding right, to avoid
forfeiture of the payment, the employee or Director may be permitted to elect to
defer such compensation on or before the 30th day after the employee or Director
obtains the legally binding right to the compensation, provided that the
election is made at least 12 months in advance of the earliest date at which the
forfeiture condition could lapse.

 

  (iv) If an employee or Director has a legally binding right to a payment of
compensation in a subsequent taxable year that, absent a deferral election,
would be treated as a short-term deferral within the meaning of Section 409A,
the employee or Director may be permitted to elect to defer such compensation in
accordance with the requirements of Section 1.409A-2(b), applied as if the
amount were a deferral of compensation and the scheduled payment date for the
amount were the date the substantial risk of forfeiture lapses.

 

  (b)

In the case of Director’s fees, whether payable in cash, Restricted Stock, or
any other form permitted to be deferred under the Plan, deferral elections under
the Plan shall relate to one-year terms (each, a “Term”) beginning with each
annual meeting of shareholders of the Company (“Annual Meeting”) and ending
immediately prior to the next Annual Meeting. Deferral elections shall be made
no later than the date specified by the Committee that is on or prior to the
last day

 

3



--------------------------------------------------------------------------------

 

of calendar year preceding the commencement of the applicable Term. The
foregoing election requirements shall be subject to the rules set forth in
Section 2.5(a) above.

 

  (c) Once made, an election to defer for a particular time period is
irrevocable. No acceleration in a Payment Commencement Date or a change in a
Method of Payment may be made except as expressly permitted by the Plan and
Section 409A.

 

2.6. Accounts and Investments

 

  (a) All Participant records, reports and elections after an initial election
shall be maintained on the basis of Payment Commencement Dates (as defined in
Section 2.9(b)), i.e., all amounts that have been elected to be paid in full, or
to commence payment, in a designated calendar year shall be aggregated in a
single Deferred Compensation Account for a Participant for purposes of
subsequent recordkeeping and for elections that may be available with respect to
the deferred amounts, such as investment elections and payment method elections.

 

  (b) The amount of Compensation deferred will be credited to the Participant’s
Deferred Compensation Account or Accounts as soon as practicable after the
Compensation would have been paid had there been no election to defer.

The amounts credited in a Deferred Compensation Account will be deemed invested
in the fund or funds designated by the Participant from among funds selected by
the Committee, which may include the following or any combination of the
following:

 

  (i) money market funds;

 

  (ii) bond funds;

 

  (iii) equity funds; and

 

  (iv) the Gannett stock fund.

Although the Plan is not subject to section 404(c) of ERISA, the funds available
to Participants under the Plan shall, at all times, constitute a broad range of
investment alternatives that would meet the standards pertaining to the range of
investments set forth in regulations promulgated by the Department of Labor
under section 404(c) of ERISA, or any successor provision, as if that provision
were applicable to the Plan. In the discretion of the Committee, funds may be
added, deleted or substituted from time to time, subject to the preceding
sentence.

Information on the specific funds permitted under the Plan shall be made
available by the Committee to the Participants. If the Committee adds, deletes
or substitutes a particular fund, the Committee shall notify Participants in
advance of the change and provide Participants with the opportunity to change
their

 

4



--------------------------------------------------------------------------------

allocations among funds in connection with such addition, deletion or
substitution.

A Participant may allocate contributions to his or her Deferred Compensation
Accounts among the available funds pursuant to such procedures and requirements
as may be specified by the Committee from time to time. Participants shall have
the opportunity to give investment directions with respect to their Accounts at
least once in any three-month period.

 

  (c) Unless otherwise specified in an agreement memorializing a particular
award, all deferrals under this Plan and the earnings credited to them are fully
vested at all times.

 

  (d) The right of any Participant to receive future payments under the
provisions of the Plan shall be a contractual obligation of the Company but
shall be subject to the claims of the creditors of the Company in the event of
the Company’s insolvency or bankruptcy as provided in the trust agreement
described below.

Plan assets may, in the Company’s discretion, be placed in a trust (the “Rabbi
Trust”) (which Rabbi Trust may be a sub-trust maintained as a separate account
within a larger trust that is also used to pay benefits under other Company-
sponsored unfunded nonqualified plans) but will nevertheless continue to be
subject to the claims of the Company’s creditors in the event of the Company’s
insolvency or bankruptcy as provided in the trust agreement. In any event, the
Plan is intended to be unfunded under Title I of ERISA.

 

2.7. Participant’s Option to Reallocate Amounts

A Participant may elect to reallocate amounts in his or her Deferred
Compensation Accounts among the available funds pursuant to such procedures and
requirements as may be specified by the Committee from time to time consistent
with the final sentence of Section 2.6(b).

 

2.8. Reinvestment of Income

Income from a hypothetical fund investment in a Deferred Compensation Account
shall be deemed to be reinvested in that fund as soon as practicable under the
terms of that fund.

 

2.9. Payment of Deferred Compensation

 

  (a) No withdrawal may be made from the Participant’s Deferred Compensation
Accounts except as provided in this Section.

 

  (b)

At the time a deferral election is made, the Participant shall choose the date
on which payment of the amount credited to the Deferred Compensation Account is
to commence, which date shall be either April 1 or October 1 of the year of the
Participant’s retirement, the year next following the Participant’s retirement,
or

 

5



--------------------------------------------------------------------------------

 

any other year specified by the Participant that is after the year for which the
Participant is making the deferral (“Payment Commencement Date”). In the case of
Director Participants, the Payment Commencement Date shall be no later than
October 1 of the year after the Director Participant retires from the Board. In
the case of key employee Participants, the Payment Commencement Date shall be no
later than October 1 of the year following the year during which the key
employee reaches age 65 or actually retires, whichever occurs later. Special
timing rules may apply to payout from certain investment funds (provided that
such rules must not alter the timing of payout in a manner that violates
Section 409A).

 

  (c) At the time the election to defer is made, the Participant may choose to
receive payments either (i) in a lump sum; (ii) if the Payment Commencement Date
is during a year in which an employee Participant could have retired under a
retirement plan of the Company (i.e., the employee Participant has attained at
least age 55 and has at least 5 years of service), in up to fifteen annual
installments; or (iii) if the Payment Commencement Date is during a year in
which a Director Participant has attained at least age 55 and has at least 5
years of service, in up to fifteen annual installments. The method of paying a
Deferred Compensation Account is the “Method of Payment.” The amount of any
payment under the Plan shall be the value attributable to the Deferred
Compensation Account on the last day of the month preceding the month of the
payment date, divided by the number of payments remaining to be made, including
the payment for which the amount is being determined.

 

  (d) In the event of a Participant’s death or Disability before the Participant
has received any payments from a Deferred Compensation Account, the value of the
Account shall be paid to the Participant’s designated beneficiary, in the case
of death, or to the Participant, in the case of Disability, at such time and in
such form of payment as is set forth on the applicable deferral form signed by
the Participant. In the event of the Participant’s death or Disability after
installment payments from a Deferred Compensation Account have commenced, the
remaining balance of the Account shall be paid to the Participant or designated
beneficiary, as applicable, over the installments remaining to be paid. For
purposes of this Plan and consistent with such term’s definition under
Section 409A, “Disability” means the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) is, by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering employees
of the Company.

Beneficiary designations shall be submitted on the form specified by the
Company. If a Participant so chooses, a separate beneficiary designation may be
made for each Deferred Compensation Account. The filing of a new beneficiary
designation shall automatically revoke any previous beneficiary designation. In

 

6



--------------------------------------------------------------------------------

the event a beneficiary designation has not been made, or the beneficiary was
not properly designated (in the sole discretion of the Company), has died or
cannot be found, all payments after death shall be paid to the Participant’s
estate. In case of disputes over the proper beneficiary, the Company reserves
the right to make any or all payments to the Participant’s estate.

 

  (e) A Participant may not change an initial Payment Commencement Date or
Method of Payment for a Deferred Compensation Account after an election has been
made except as provided in the following sentence. If an active Participant
specifies a particular year as a Payment Commencement Date (rather than
retirement) and such date is a date when the Participant is less than age 60,
the Participant may elect to select a new Method of Payment or Payment
Commencement Date by delivering a written election to the Committee (a
“Subsequent Election”); provided that (i) such Subsequent Election may not take
effect until at least 12 months after the date on which the Subsequent Election
is made, (ii) the payment with respect to which such Subsequent Election is made
must be deferred for a period of not less than 5 years from the date such
payment would otherwise have been made; and (iii) the election must be made not
less than 12 months before the date the payment is scheduled to be paid (or in
the case of installment payments 12 months before the date the first amount was
scheduled to be paid).

A technical note — if a Participant has elected the year of retirement as the
Payment Commencement Date but retires on a date that is after the designated
Payment Commencement Date, the payment (or the first annual installment) will
begin on the first day of the month after the month in which the Participant
retires.

Restrictions on changing Payment Commencement Dates and Methods of Payment shall
not prevent the Participant from choosing a different Payment Commencement Date
and/or Method of Payment for amounts to be deferred in subsequent years.

 

  (f) Notwithstanding any Payment Commencement Date or Method of Payment
selected by a Participant, the following rules shall apply:

 

  (i) If an employee Participant’s employment with the Company terminates other
than (1) at or after early or normal retirement pursuant to a retirement plan of
the Company (i.e., the Participant has attained at least age 55 and has at least
5 years of service), (2) by reason of the Participant’s death, or (3) by reason
of the Participant’s Disability, the Committee shall distribute such employee
Participant’s benefits as soon as administratively practicable following the
Participant’s termination of employment (but not later than 60 days after such
termination).

 

  (ii)

If a Director Participant’s directorship terminates for any reason other than
(1) at or after reaching the prescribed mandatory retirement age from the Board,
(2) by reason of such Participant’s death, or (3) by reason of such
Participant’s Disability, the Committee shall distribute such Director

 

7



--------------------------------------------------------------------------------

 

Participant’s benefits in the form of a lump sum, as soon as administratively
practicable following the Participant’s termination of employment (but not later
than 60 days after such termination).

 

  (g) If, in the discretion of the Committee and subject to the requirements of
Section 409A, the Participant has a need for funds due to an “unforeseeable
emergency”, benefits may be paid prior to the Participant’s Payment Commencement
Date. For this purpose, an “unforeseeable emergency” means a severe financial
hardship to the Participant resulting from an illness or accident of the
Participant, the Participant’s spouse, or a dependent (as defined in section
152(a) of the Code) of the Participant, loss of the Participant’s property due
to casualty, or other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant.
Distributions under this subsection may only be made if, consistent with
Section 409A, the amounts distributed with respect to the emergency do not
exceed the amounts necessary to satisfy such emergency plus amounts necessary to
pay taxes reasonably anticipated as a result of the distribution, after taking
into account the extent to which such hardship is or may be relieved through
reimbursement or compensation by insurance or otherwise or by liquidation of the
Participant’s assets (to the extent the liquidation of such assets would not
itself cause severe financial hardship). The Participant requesting a payment
under this subsection must supply the Committee with a statement indicating the
nature of the emergency that created the severe financial hardship, the fact
that all other reasonably available resources are insufficient to meet the need,
and any other information which the Committee decides is necessary to evaluate
whether an unforeseeable emergency exists.

 

  (h) In the Company’s discretion, payments from the Plan may be made in cash or
in the kind of property represented by the fund or funds selected by the
Participant.

 

  (i) All contributions to the Plan and all payments from the Plan, whether made
by the Company or the Trustee, shall be subject to all taxes required to be
withheld under applicable laws and regulations of any governmental authorities.

 

  (j) Notwithstanding any provision to the contrary, a distribution triggered by
a specified employee’s separation from service (for any reason other than death
or Disability) may not commence before the date which is 6 months after the date
of the specified employee’s separation from service (or if, earlier, the
employee’s death). For purposes of the Plan, a “specified employee” has the
meaning set forth in Section 409A. If this provision is triggered, any amount
that would otherwise have been paid during such 6 month period shall be paid on
the date that is the first day of the seventh month after such employee’s
separation from service (or if, earlier, the employee’s death). For purposes of
this Plan, the date when a Participant is deemed to be separated from service,
retired, or terminated shall be determined consistent with the requirements of
Section 409A.

 

  (k)

Notwithstanding the foregoing, the Committee, in its sole discretion, may
accelerate the time or schedule of a payment, or a payment may be made under

 

8



--------------------------------------------------------------------------------

 

the Plan, to pay the Federal Insurance Contributions Act (“FICA”) tax imposed
under Code sections 3101, 3121(a), and 3121(v)(2) on compensation deferred under
the plan (the “FICA Amount”). Additionally, the Committee may provide for the
acceleration of the time or schedule of a payment, or a payment may be made
under the Plan, to pay the income tax at source on wages imposed under section
3401 or the corresponding withholding provisions of applicable state, local, or
foreign tax laws as a result of the payment of the FICA Amount, and to pay the
additional income tax at source on wages attributable to the pyramiding section
3401 wages and taxes. However, the total payment under this acceleration
provision must not exceed the aggregate of the FICA Amount, and the income tax
withholding related to such FICA Amount.

 

2.10. Manner of Electing Deferral, Choosing Investments and Choosing Payment
Options

 

  (a) In order to make any elections or choices permitted hereunder, the
Participant must give written notice to the Committee. A notice electing to
defer Compensation shall specify:

 

  (i) the percentage and type of Compensation to be deferred;

 

  (ii) the funds chosen by the Participant;

 

  (iii) the Method of Payment to the Participant and the Method of Payment to
the Participant’s estate in the event of the Participant’s death; and

 

  (iv) the Payment Commencement Date.

 

  (b) An election by a Participant to defer Compensation shall apply only to
Compensation deferred in the calendar year for which the election is effective.
However, the designation of the Payment Commencement Date for this year will
require that all deferrals from all years with the same Payment Commencement
Date shall constitute a single Deferred Compensation Account and any other Plan
elections such as investments, will apply to all assets held in this Deferred
Compensation Account regardless of the year of deferral.

 

  (c) The Committee will provide election forms to permit Participants to defer
Compensation to be earned during that calendar year.

 

  (d) The last form received by the Committee directing an allocation of amounts
in a Deferred Compensation Account among the funds available shall govern until
changed by the receipt by the Committee of a subsequent allocation form.

 

2.11. Company Contributions

The Company may, in its sole discretion, make direct awards to the accounts or
subaccounts on behalf of any eligible Participant. The amount and timing of such
awards shall be subject to the approval of the Executive Compensation Committee
of the Board and that Committee may impose vesting or other requirements on such
accounts.

 

9



--------------------------------------------------------------------------------

Except as otherwise provided in this Section, accounts so established shall be
subject to the same terms, conditions, and elections as are applicable to other
accounts under the Plan. The Company shall specify the time and method of
payment of amounts from such accounts when the award is made.

 

2.12. Deferrals of Restricted Stock by Directors

A Director who has elected to receive all or some of his or her fees for a Term,
including, as applicable, the Director’s annual retainer, chair retainer,
meeting fees or long-term award, in the form of Restricted Stock, may elect to
defer such Restricted Stock in accordance with such guidelines and restrictions
as may be established by the Committee and in accordance with the general terms
of this Plan and Section 409A, subject to the following:

 

  (a) An election to defer Restricted Stock must be made at the time the
Director elects to receive all or some of his or her fees for the applicable
Term, as described above, in the form of Restricted Stock, and in accordance
with Section 2.5 of the Plan. If a Director makes such a deferral election, the
election must apply to all fees for the applicable Term that the Director has
elected to receive in the form of Restricted Stock.

 

  (b) An election to defer Restricted Stock shall constitute a direction by the
Director to have the Company, in lieu of currently issuing shares of Restricted
Stock, defer under this Plan an amount equal to the value of the Restricted
Stock subject to the election as determined at the time of the award. The
Restricted Stock deferred by a Director under this Plan for a Term shall be
credited as units of stock to a separate sub-account within the Director’s
Deferred Compensation Account. Any vesting restrictions applicable to an award
of Restricted Stock deferred under the Plan shall apply to the sub-account
attributable to such award until such restrictions lapse in accordance with the
original terms of the award.

 

  (c) Restricted Stock deferred under the Plan shall be deemed invested in the
Gannett stock fund during the entire deferral period and the Director shall not
have the right to reallocate such deemed investment to any of the other
investment options otherwise available under the Plan.

 

  (d) At the time an election to defer Restricted Stock is made, the Director
shall elect the time and form of payment of such deferral and earnings thereon
in accordance with Section 2.9 of the Plan, provided, however, that payment of
such amounts shall commence in the year the Director leaves the Board. Payments
shall be made in shares of Company common stock.

 

  (e) Any portion of a Director’s Deferred Compensation Account attributable to
deferred Restricted Stock, whether or not vested, shall not be available for
early withdrawal pursuant to Section 2.9(g) of the Plan.

 

10



--------------------------------------------------------------------------------

3.0 ADMINISTRATION OF THE PLAN

 

3.1. Statement of Account

Statements setting forth the values of the funds deemed to be held in a
Participant’s Deferred Compensation Accounts will be sent to each Participant
quarterly or more often as the Committee may elect. A Participant shall have two
years from the date a statement has been sent to question the accuracy of the
statement. If no objection is made to the statement, it shall be deemed to be
accurate and thereafter binding on the Participant for all purposes.

 

3.2. Assignability

The benefits payable under this Plan shall not revert to the Company or be
subject to the Company’s creditors prior to the Company’s insolvency or
bankruptcy, nor, except pursuant to will or the laws of descent and
distribution, shall they be subject in any way to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution
or levy of any kind by the Participant, the Participant’s beneficiary or the
creditors of either, including such liability as may arise from the
Participant’s bankruptcy.

 

3.3. Business Days

In the event any date specified herein falls on a Saturday, Sunday, or legal
holiday, such date shall be deemed to refer to the next business day thereafter
or such other date as may be determined by the Committee in the reasonable
exercise of its discretion.

 

3.4. Administration

This Plan shall be administered by the Committee. The Committee has sole
discretion to interpret the Plan and to determine all questions arising in the
administration, interpretation, and application of the Plan. The Committee’s
powers include the power, in its sole discretion and consistent with the terms
of the Plan, to determine who is eligible to participate in this Plan, to
determine the eligibility for and the amount of benefits payable under the Plan,
to determine when and how amounts are allocated to a Participant’s Deferred
Compensation Account, to establish rules for determining when and how elections
can be made, to adopt any rules relating to administering the Plan and to take
any other action it deems appropriate to administer the Plan. The Committee may
delegate its authority hereunder to one or more persons. Whenever the value of a
Deferred Compensation Account is to be determined under this Plan as of a
particular date, the Committee may determine such value using any method that is
reasonable, in its discretion. Whenever payments are to be made under this Plan,
such payments shall begin on or within a reasonable period of time after the
designated date, as determined by the Committee and subject to the limitations
under Section 409A, and no interest shall be paid on such amounts for any
reasonable delay in making the payments.

This Plan is intended to comply with the requirements of Section 409A, and shall
be interpreted and administered in accordance with that intent. If any provision
of the Plan

 

11



--------------------------------------------------------------------------------

would otherwise conflict with or frustrate this intent, that provision will be
interpreted and deemed amended so as to avoid the conflict.

 

3.5. Amendment

 

  (a) Subject to the requirements of Section 409A, this Plan may at any time and
from time to time be amended or terminated by the Board or the Compensation
Committee of the Board. No amendment shall, without the consent of a
Participant, adversely affect such Participant’s interest in the Plan, i.e., the
Participant’s benefit accrued to the effective date of the amendment
(hereinafter referred to as the “Protected Interest”), as determined by the
Committee in its sole discretion.

 

  (b) An amendment shall be considered to adversely affect a Participant’s
interest in the Plan if it has the effect of:

 

  (i) reducing the Participant’s Protected Interest in his or her Deferred
Compensation Accounts;

 

  (ii) eliminating or restricting a Participant’s right to give investment
directions with respect to the Participant’s Protected Interest in his or her
Deferred Compensation Accounts under Sections 2.6 and 2.7 of the Plan, except
that a change in the number or type of funds available shall not be considered
an amendment of the Plan as long as the funds available to Participants
following such change constitute a broad range of investment alternatives under
the standards pertaining to the range of investments set forth in regulations
promulgated by the Department of Labor under section 404(c) of ERISA or any
successor provision;

 

  (iii) eliminating or restricting any timing or payment option available with
respect to the Participant’s Protected Interest in his or her Deferred
Compensation Accounts, or the Participant’s right to make and change payment
elections with respect to such Protected Interest, under Section 2.9, 2.10 or
any other provision of the Plan;

 

  (iv) reducing or diminishing any of the change in control protections provided
to the Participant under Section 3.7 or any other provision of the Plan; or

 

  (v) reducing or diminishing the rights of the Participant under this
Section 3.5 with respect to any amendment or termination of the Plan.

 

  (c) Notwithstanding anything in the foregoing to the contrary, any amendment
made for the purpose of protecting the favorable tax treatment of amounts
deferred under the Plan following a change in applicable law, including for this
purpose a change in statute, regulation or other agency guidance, shall not be
considered to adversely affect a Participant’s interest in the Plan.

 

12



--------------------------------------------------------------------------------

  (d) If the Plan is terminated and if permitted by Section 409A, compensation
shall prospectively cease to be deferred as of the date of the termination. To
the extent permitted by Section 409A, each Participant will be paid the value of
his or her Deferred Compensation Accounts, including earnings credited through
the payment date based on the Participant’s investment allocations, at the time
and in the manner provided for in Sections 2.9 and 2.10.

 

3.6. Liability

 

  (a) Except in the case of willful misconduct, no Director or employee of the
Company, or person acting as the independent fiduciary provided for in
Section 3.7, shall be personally liable for any act done or omitted to be done
by such person with respect to this Plan.

 

  (b) The Company shall indemnify, to the fullest extent permitted by law,
members of the Committee, persons acting as the independent fiduciary and
Directors and employees of the Company, both past and present, to whom are or
were delegated duties, responsibilities and authority with respect to the Plan,
against any and all claims, losses, liabilities, fines, penalties and expenses
(including, but not limited to, all legal fees relating thereto), reasonably
incurred by or imposed upon such persons, arising out of any act or omission in
connection with the operation and administration of the Plan, other than willful
misconduct.

 

3.7. Change in Control

 

  (a) Participation. If a change in control occurs, each eligible person who is
participating in the Plan on the date of the change in control shall be entitled
to continue participating in the Plan and to make additional deferrals under its
terms following the change in control, until he or she ceases to meet the
criteria for an “eligible person” specified in Section 2.2 hereof (without
regard to designation by the Committee) or the Plan is terminated pursuant to
Section 3.5. No new persons may be designated as eligible to participate in the
Plan on or after a change in control.

 

  (b)

Legal Expense. If, with respect to any alleged failure by the Company to comply
with any of the terms of this Plan subsequent to a change in control, other than
any alleged failure relating to a matter within the control of the independent
fiduciary and with respect to which the Company is acting pursuant to a
determination or direction of the independent fiduciary, a Participant or
beneficiary hires legal counsel or institutes any negotiations or institutes or
responds to legal action to assert or defend the validity of, enforce his rights
under, obtain benefits promised under or recover damages for breach of the terms
of this Plan, then, regardless of the outcome, the Company shall pay, as they
are incurred, a Participant’s or beneficiary’s actual expenses for attorneys’
fees and disbursements, together with such additional payments, if any, as may
be necessary so that the net after-tax payments to the Participant or
beneficiary equal such fees and disbursements. The Company agrees to pay such
amounts within

 

13



--------------------------------------------------------------------------------

 

10 days following the Company’s receipt of an invoice from the Participant,
provided that the Participant shall have submitted an invoice for such amounts
at least 30 days before the end of the calendar year next following the calendar
year in which such fees and disbursements were incurred.

 

  (c) Mandatory Contributions to Rabbi Trust. If a change in control occurs, the
Company shall make mandatory contributions to a Rabbi Trust established pursuant
to Section 2.6(d), to the extent required by the provisions of such Rabbi Trust.

 

  (d) Powers of Independent Fiduciary. Following a change in control, the Plan
shall be administered by the independent fiduciary. The independent fiduciary
shall assume the following powers and responsibilities from the Committee and
the Company:

 

  (i) The independent fiduciary shall assume all powers and responsibilities
assigned to the Committee under Section 3.4 and all other provisions of the
Plan, including, without limitation, the sole power and discretion to:

 

  (1) determine all questions arising in the administration and interpretation
of the Plan, including factual questions and questions of eligibility to
participate and eligibility for benefits;

 

  (2) adjudicate disputes and claims for benefits;

 

  (3) adopt rules relating to the administration of the Plan;

 

  (4) select the investment funds available to Participants under Section 2.6 of
the Plan (subject to the requirement that, at all times, such funds constitute a
broad range of investment alternatives under the standards pertaining to the
range of investments set forth in regulations promulgated by the Department of
Labor under section 404(c) of ERISA or any successor provision);

 

  (5) determine the amount, timing and form of benefit payments;

 

  (6) direct the Company and the trustee of the Rabbi Trust on matters relating
to benefit payments;

 

  (7) engage attorneys, accountants, actuaries and other professional advisors
(whose fees shall be paid by the Company), to assist it in performing its
responsibilities under the Plan; and

 

14



--------------------------------------------------------------------------------

  (8) delegate to one or more persons selected by it, including outside vendors,
responsibility for fulfilling some or all of its responsibilities under the
Plan.

 

  (ii) The independent fiduciary shall have the sole power and discretion to
(1) direct the investment of assets held in the Rabbi Trust, including the
authority to appoint one or more investment managers to manage any such assets
and (2) remove the trustee of the Rabbi Trust and appoint a successor trustee in
accordance with the terms of the trust agreement.

 

  (e) Review of Decisions.

(i) Notwithstanding any provision in the Plan to the contrary, following a
change of control, any act, determination or decision of the Company (including
its Board or any committee of its Board) with regard to the administration,
interpretation and application of the Plan must be reasonable, as viewed from
the perspective of an unrelated party and with no deference paid to the actual
act, determination or decision of the Company. Furthermore, following a change
in control, any decision by the Company shall not be final and binding on a
Participant. Instead, following a change in control, if a Participant disputes a
decision of the Company relating to the Plan and pursues legal action, the court
shall review the decision under a “de novo” standard of review.

(ii) Following a change in control, any act, determination or decision of the
independent fiduciary with regard to the administration, interpretation and
application of the Plan shall be final, binding, and conclusive on all parties.

 

  (f) Company’s Duty to Cooperate. Following a change in control, the Company
shall cooperate with the independent fiduciary as may be necessary to enable the
independent fiduciary to carry out its powers and responsibilities under the
Plan and Rabbi Trust, including, without limitation, by promptly furnishing all
information relating to Participants’ benefits as the independent fiduciary may
reasonably request.

 

  (g) Appointment of Independent Fiduciary. The independent fiduciary
responsible for the administration of the Plan following a change in control
shall be a committee composed of the individuals who constituted the Company’s
Benefit Plans Committee immediately prior to the change in control and the
Company’s chief executive officer immediately prior to the change in control.

If, following a change in control, any individual serving on such committee
resigns, dies or becomes disabled, the remaining members of the committee shall
continue to serve as the committee without interruption. A successor member
shall be required only if there are less than three remaining members on the

 

15



--------------------------------------------------------------------------------

committee. If a successor member is required, the successor shall be an
individual appointed by the remaining member or members of the committee who
(i) is eligible to be paid benefits from the assets of the Rabbi Trust or the
larger trust of which it is a part and (ii) agrees to serve on such committee.

If at any time there are no remaining members on the committee (including any
successor members appointed to the committee following the change in control),
the Trustee shall promptly submit the appointment of the successor members to an
arbiter, the costs of which shall be borne fully by the Company, to be decided
in accordance with the American Arbitration Association Commercial Arbitration
Rules then in effect. The arbiter shall appoint three successor members to the
committee who each meet the criteria for membership set forth above. Following
such appointments by the arbiter, such successor members shall appoint any
future successor members to the committee to the extent required above (i.e.,
if, at any time, there are less than three remaining members on the committee)
and subject to the criteria set forth above.

If one or more successor members are required and there are no individuals
remaining who satisfy the criteria for membership on the committee, the
remaining committee members or, if none, the Trustee, shall promptly submit the
appointment of the successor member or members to an arbiter, and the Company
shall bear the costs of arbitration, as provided for in the preceding paragraph.

 

  (h) Change in Control Definition. As used in this Plan, a “change in control”
means the first to occur of the following:

(i) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934 (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (1) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (2) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section, the following acquisitions shall not
constitute a change in control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or one of its
affiliates or (D) any acquisition pursuant to a transaction that complies with
clauses (1), (2) and (3) of Section 3.7(h)(iii) below;

(ii) Individuals who, as of January 1, 2003, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
such date whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of

 

16



--------------------------------------------------------------------------------

the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board;

(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case, unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then- outstanding voting securities entitled to
vote generally in the election of directors, as the case may be, of the
corporation or entity resulting from such Business Combination (including,
without limitation, a corporation or entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (2) no Person (excluding any employee
benefit plan (or related trust) of the Company or any corporation or entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then-outstanding shares of common
stock of the corporation or entity resulting from such Business Combination or
the combined voting power of the then-outstanding voting securities of such
corporation or entity, except to the extent that such ownership existed prior to
the Business Combination, and (3) at least a majority of the members of the
board of directors of the corporation or entity resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

 

  (i)

Lump Sum Payment. Upon a Change in Control, the amounts credited in the Deferred
Compensation Accounts of each Participant (including retired, active and
inactive Participants), whether or not in pay status as of the date of the

 

17



--------------------------------------------------------------------------------

 

Change in Control, shall be paid within 45 days after the Change in Control, but
not before January 1, 2008.

All Participants who have accrued a benefit under the Plan as of July 1, 2007
(including retired, active and inactive Participants) may be given an election
on or before December 15, 2007 (or such earlier date designated by the Plan
Administrator) to not have the distribution rules under the preceding paragraph
apply if a Change in Control occurs after July 1, 2008. An Employee making such
an election will be paid his or her benefit at the time and form that benefits
would be paid to the Employee ignoring the special distribution rules that apply
under the preceding paragraph. Once made, the election shall be irrevocable. If
an Employee is not given or does not make an election, the Employee’s benefit
shall be paid in accordance with the special distribution rules that apply under
the preceding paragraph.

For purposes of this Section 3.7(i), a Change in Control means a Change in
Control that is also a change in ownership or effective control of the Company
or a change in the ownership of a substantial portion of the assets of the
Company within the meaning of Code Section 409A(a)(2)(A)(v) and the Treasury
regulations issued thereunder.

 

3.8. Claims

 

  (a) Claim Denials. The Committee shall maintain procedures with respect to the
filing of claims for benefits under the Plan. Pursuant to such procedures, any
Participant or beneficiary (hereinafter called “claimant”) whose claim for
benefits under the Plan is denied shall receive written notice of such denial.
The notice shall set forth:

 

  (i) the specific reasons for the denial of the claim;

 

  (ii) a reference to the specific provisions of the Plan on which the denial is
based;

 

  (iii) any additional material or information necessary to perfect the claim
and an explanation why such material or information is necessary; and

 

  (iv) a description of the procedures for review of the denial of the claim and
the time limits applicable to such procedures, including a statement of the
claimant’s right to bring a civil action under ERISA following a denial on
review.

Such notice shall be furnished to the claimant within a reasonable period of
time, but no later than 90 days after receipt of the claim by the Plan, unless
the Committee determines that special circumstances require an extension of time
for processing the claim. In no event shall such an extension exceed a period of
90 days from the end of the initial 90-day period. If such an extension is
required, written notice thereof shall be furnished to the claimant before the
end of the

 

18



--------------------------------------------------------------------------------

initial 90-day period, which shall indicate the special circumstances requiring
an extension of time and the date by which the Committee expects to render a
decision.

 

  (b) Right to a Review of the Denial. Every claimant whose claim for benefits
under the Plan is denied in whole or in part by the Committee shall have the
right to request a review of the denial. Review shall be granted if it is
requested in writing by the claimant no later than 60 days after the claimant
receives written notice of the denial. The review shall be conducted by the
Committee.

 

  (c) Decision of the Committee on Appeal. At any hearing of the Committee to
review the denial of a claim, the claimant, in person or by duly authorized
representative, shall have reasonable notice, shall have an opportunity to be
present and be heard, may submit written comments, documents, records and other
information relating to the claim, and may review documents, records and other
information relevant to the claim under the applicable standards under ERISA.
The Committee shall render its decision as soon as practicable. Ordinarily
decisions shall be rendered within 60 days following receipt of the request for
review. If the need to hold a hearing or other special circumstances require
additional processing time, the decision shall be rendered as soon as possible,
but not later than 120 days following receipt of the request for review. If
additional processing time is required, the Committee shall provide the claimant
with written notice thereof, which shall indicate the special circumstances
requiring the additional time and the date by which the Committee expects to
render a decision. If the Committee denies the claim on review, it shall provide
the claimant with written notice of its decision, which shall set forth (i) the
specific reasons for the decision, (ii) reference to the specific provisions of
the Plan on which the decision is based, (iii) a statement of the claimant’s
right to reasonable access to, and copies of, all documents, records and other
information relevant to the claim under the applicable standards under ERISA,
and (iv) and a statement of the claimant’s right to bring a civil action under
ERISA. The Committee’s decision shall be final and binding on the claimant, and
the claimant’s heirs, assigns, administrator, executor, and any other person
claiming through the claimant.

 

  (d) Notwithstanding the foregoing, following a change in control, the
independent fiduciary shall be responsible for deciding claims and appeals
pursuant to the procedures described above. Any decision on a claim by the
independent fiduciary shall be final and binding on the claimant, and the
claimant’s heirs, assigns, administrator, executor, and any other person
claiming through the claimant.

 

3.9. Successors

The Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company to expressly assume and agree to perform the Plan
in the same manner and to

 

19



--------------------------------------------------------------------------------

the same extent that the Company would be required to perform it if no such
succession had taken place.

 

3.10. Governing Law

To the extent not preempted by federal law, all questions pertaining to the
construction, regulation, validity and effect of the provisions of the Plan
shall be determined in accordance with the laws of the State of Illinois without
regard to the conflict of laws principles thereof.

4.0 EMPLOYEES OF PARTICIPATING AFFILIATES

 

4.1. Eligibility of Employees of Affiliated Companies

If the Committee allows it in any individual case, this Plan is also available
to officers or key employees of a corporation, partnership or other entity that
is directly or indirectly controlled by the Company, provided that such officer
or employee resides in the United States and is specifically designated as
eligible by the Committee. An entity that is directly or indirectly controlled
by the Company (within the meaning of Section 409A) and employs an individual
who is a Participant is hereinafter referred to as a “Participating Affiliate.”

 

4.2. Compensation from Participating Affiliates

With respect to Participants who are employed by Participating Affiliates,
“Compensation” as used in this Plan shall include all or part of their salary,
bonus and/or shares of Gannett common stock issued pursuant to “SIRs” and such
other forms of taxable income derived from the performance of services for the
Company or any Participating Affiliate (as defined in Section 4.1) as may be
designated by the Committee and which may be deferred pursuant to such special
terms and conditions as the Committee may establish.

 

4.3. Rights Subject to Creditors

The right of any Participant who is employed by a Participating Affiliate to
receive future payments under the provisions of the Plan shall be a contractual
obligation of the Company and the Participating Affiliate at the time the
Participant elects to defer compensation. Such a Participant’s right to receive
future payments is subject to the claims of the creditors of the Company and the
Participating Affiliates in the event of the Company’s or any Participating
Affiliate’s insolvency or bankruptcy as provided in the trust agreement. Plan
assets may, in the Committee’s discretion, be placed in a trust but will
nevertheless continue to be subject to the claims of the Company’s and the
Participating Affiliate’s creditors in the event of the Company’s or the
Participating Affiliate’s insolvency or bankruptcy as provided in the trust
agreement. In any event, the Plan is intended to be unfunded under Title I of
ERISA. If the Committee so permits, Participating Affiliates may also contribute
assets to the Rabbi Trust in connection with their Plan obligations under this
Article. If, at the election of the Committee, such contributions are not
separately accounted for through subtrusts, segregated accounts, or

 

20



--------------------------------------------------------------------------------

similar arrangements, Plan assets held by the Rabbi Trust will be subject to the
claims of the Participating Affiliates’ creditors in the event of any
Participating Affiliate’s insolvency or bankruptcy as provided in the trust
agreement.

 

4.4. Certain Distributions

Notwithstanding any Payment Commencement Date or Method of Payment selected by a
Participant employed by a Participating Affiliate, if such a Participant ceases
to be employed by the Company or a Participating Affiliate other than (i) at or
after early or normal retirement pursuant to a retirement plan of the Company
(i.e., the Participant has attained at least age 55 and has at least 5 years of
service), (ii) by reason of the Participant’s death, or (iii) by reason of the
Participant’s Disability, the Committee shall distribute such Participant’s
benefits as soon as administratively practicable following the Participant’s
termination of employment (but not later than 60 days after such termination).

 

4.5. Assignability

The benefits payable under this Plan to an employee of a Participating Affiliate
shall not revert to the Company or Participating Affiliate or be subject to the
Company’s or Participating Affiliate’s creditors prior to the Company’s or
Participating Affiliate’s insolvency or bankruptcy, nor, except pursuant to will
or the laws of descent and distribution, shall they be subject in any way to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance,
charge, garnishment, execution or levy of any kind by the Participant, the
Participant’s beneficiary or the creditors of either, including such liability
as may arise from the Participant’s bankruptcy.

 

21